DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status and Amendment of July 31, 2020 (submitted with election of claims)
Claims 30-49 are pending, of which were newly added and previously presented claims 24-43 and renumbered as claims 30-49 in the action mailed out October 16, 2020, now pending.  The amendment of July 31, 2020, was entered.
Drawings
The drawings filed December 13, 2019, are approved.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment and Supplemental Amendment 
The Preliminary Amendment filed December 13, 2019, has been received and entered.  The Supplemental Amendment filed December 10, 2020 has been received and entered.  The Proposed Amendment to the claims filed November 16, 2020 at time of request for interview conducted on December 9, 2020, has not been entered but all changes have been entered by Examiner Amendment as follows.
Information Disclosure Statements
The information disclosure statements (IDSs) submitted to date as of and including up to December 31, 2020, have been received and considered on the record.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Election/Restrictions
Claims so limited to a dried bacteria strain of the species  Megasphaera massiliensis that comprises a 16S rRNA gene sequence which has at least 96% sequence identity to the polynucleotide sequence of SEQ ID NO: 2,  are directed to an allowable product and are set forth in the Proposed Amendment to the Claims. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 42-49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  These rejoined claims 42-49 are also deemed allowable, based on claims 42 and 44-49 as set forth in the Proposed Amendment to the claims.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 15, 2020, is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The Examiner Amendment as follows enters all of the allowable subject matter discussed during the interview of December 9, 2020, and as detailed on the interview summary of record dated December 9, 2020, and attachments therewith.
 			

			EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Mata on December 9, 2020.

The application has been amended as follows: 
In the Claims
List of the Claims with Examiner Amendments and Renumbering of Claims

1.-29. (Canceled)

30.    (Examiner amended) [[24.]] A pharmaceutical composition comprising a dried  speciesMegasphaera massiliensis,

	wherein the bacteria strain comprises a 16S rRNA gene sequence that has at least 96% sequence identity to the polynucleotide sequence of SEQ ID NO: 2, as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a Blocks Substitution Matrix (BLOSUM) of 62, 

	and

	a pharmaceutically acceptable excipient, diluent, or carrier.

31.    (Examiner amended) [[25.]] The pharmaceutical composition of claim [[24]] 30, wherein is present in the pharmaceutical composition in an amount that comprises from about 1 x 103 to about 1 x 1011 colony forming units (CFU)/g of the bacteria strain with respect to the total weight of the pharmaceutical composition.

32.    (cancelled)

33.    (Examiner amended) [[27.]] The pharmaceutical composition of claim [[24]] 30, wherein the pharmaceutical composition is formulated for oral, rectal, nasal, buccal, sublingual, or subcutaneous administration.

34.    (Examiner amended) [[28.]] The pharmaceutical composition of claim [[24]] 30, wherein the pharmaceutical composition is formulated for delivery to an intestine of the subject.

35.    (Examiner amended) [[29.]] The pharmaceutical composition of claim [[24]] 30, wherein the pharmaceutical composition is encapsulated.

36.    (Examiner amended)[[30.]] The pharmaceutical composition of claim [[24]] 30, wherein pharmaceutical composition comprises an enteric coating.

37.    (Examiner amended) [[31.]] The pharmaceutical composition of claim [[24]] 30, further comprising an additional therapeutic agent.

38.    (Examiner amended) [[32.]] The pharmaceutical composition of claim [[24]] 30, wherein the bacteria strain comprises a 16S rRNA gene sequence that has at least 99% sequence identity to the polynucleotide sequence of SEQ ID NO:2, as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a Blocks Substitution Matrix (BLOSUM) of 62.

39.    (Examiner amended) [[33.]] The pharmaceutical composition of claim [[24]] 30, wherein the bacteria strain comprises a 16S rRNA gene sequence that is the polynucleotide sequence of SEQ ID NO:2.

40.    (cancelled)

41.    (Examiner  amended) [[35.]] The pharmaceutical composition of claim [[24]] 30, wherein the bacteria strain is the bacteria strain deposited under accession number NCIMB 42787.

42.    (Rejoined - Examiner amended) [[36.]]  A method of treating a neurological condition associated with neuroinflammation, oxidative stress, or neurodegeneration in a subject in need thereof comprising: administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a bacteria strain of the species Megasphaera massiliensis, wherein the bacteria strain comprises a 16S rRNA gene sequence that has at least [[95]] 96% sequence identity to the polynucleotide sequence of SEQ ID NO:2, as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a Blocks Substitution Matrix (BLOSUM) of 62, thereby treating the neurological condition associated with neuroinflammation, oxidative stress, or neurodegeneration in the subject.

43.    (cancelled)

44.    (Rejoined – Examiner amended) [[38.]] The method of claim [[36]] 42, wherein the


45.    (Rejoined – Examiner amended) [[39.]] The method of claim [[36]] 42, wherein administering comprises oral, rectal, nasal, buccal, sublingual, or subcutaneous administration.

46.    (Rejoined – Examiner amended) [[40.]] The method of claim [[36]] 42, wherein the bacteria strain comprises a 16S rRNA gene sequence that has at least 99% sequence identity to the polynucleotide sequence of SEQ ID NO:2, as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a Blocks Substitution Matrix (BLOSUM) of 62.

47.    (Rejoined - Examiner amended) [[41.]] The method of claim [[36]] 42, wherein the pharmaceutical composition is encapsulated.

48.    (Rejoined - Examiner amended) [[42.]] The method of claim [[36]] 42, wherein the bacteria strain is dried

49.    (Rejoined- Examiner amended) [[43.]] The method of claim [[36]] 42, wherein the subject is human.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art reference (US 20120207726) does not teach a dried bacteria strain of the species Megasphaera massiliensis comprising a 16S rRNA gene sequence that has at least 96% sequence identity to SEQ ID NO: 2, in a pharmaceutical composition or method of treating a neurological condition in a subject by administering the pharmaceutical composition to the subject.  Also, Applicants’ Representatives amended copending claims of 16/713,911, which removed the ODP issues.  All other rejections have also been overcome.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH K WARE/Primary Examiner, Art Unit 1651                                                                                                                                                                                                        
DEBORAH K. WARE
Primary Examiner
Art Unit 1651